DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-12 are currently pending.
Priority

    PNG
    media_image1.png
    143
    838
    media_image1.png
    Greyscale

Examiner Note
	Claim 12 is directed toward a “use” and is not being included in the following restriction requirement because it is not directed to one of the four statutory categories which can be patented.  This claim should either be canceled or amended to be directed to one of said statutory categories.  See MPEP 2173.05(q).  
Election/Restrictions
Claim(s) 1-11 is/are generic to the following disclosed patentably distinct species: the individual species of the starting compound that can be used step a). There are at least two major subgenuses, that of inorganic compounds (see claim 4) and that of organic compounds (see claim 5) which are distinct from each other and which also contain various species within them.  The subgenuses and species are independent or distinct because as disclosed the different subgenuses/species have mutually exclusive characteristics for 
Applicant is required under 35 U.S.C. 121 to elect: 
I) a subgenus of either i) inorganic compounds or ii) organic compounds; and 
II) within the elected subgenus, a single disclosed species of reagent (such as one of the specific compounds recited in claims 4 or 5) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The two subgenuses have a separate status in the art, a different classification (C07C and C07D for the organic compounds and C01B for the inorganic compounds), and divergent fields of search.  See MPEP 803 and 808.  Additionally, there are many different subclasses within C07C, C07D, and C01B to which the individual species belong and which require divergent fields of search.  	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined (ie see I) and II) above) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622